In re Lee Roger Simpson Jr.















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-144-CV

IN RE LEE ROGER SIMPSON, JR.

 

 Original Proceeding
                                                                                                                

O P I N I O N
                                                                                                                

      Lee Roger Simpson seeks to compel the district judge of the 82nd judicial district, Falls
County, to rule on his motion to compel responses to interrogatories.  A motion for summary
judgment hearing is scheduled for May 23, 2001.  Simpson contends that he needs the responses
to the discovery so that he can prepare for the hearing.  Simpson has other remedies at law,
including a request for continuance until such answers are provided.  Additionally, if summary
judgment is rendered against Simpson, and he has established that his inability to obtain the
necessary discovery to defend against the merits of the summary judgment motion was through
no fault of his and that he exercised reasonable diligence to obtain the discovery, he may obtain
a review of the summary judgment in a direct appeal, including a review of the trial court’s refusal
to order the discovery.  Simpson has an adequate remedy at law.  His petition for mandamus is
Denied.
 
                                                                         TOM GRAY
                                                                         Justice

Before Chief Justice Davis,
      Chief Justice McDonald (Retired), and
      Justice Gray
Writ denied
Opinion delivered and filed May 9, 2001
Do not publish